Citation Nr: 0708480	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in October 
2006, when it was remanded for a current VA examination.

The appellant testified at a travel Board hearing in April 
2006.  A transcript of this hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the October 2006 Board remand, the veteran was 
provided a new VA examination in November 2006.  The issue on 
appeal was then readjudicated by the RO and a supplemental 
statement of the case was issued in December 2006.  However, 
it appears that during the time between the VA examination 
and the supplemental statement of the case, the veteran 
prepared additional evidence and information.  The veteran 
submitted this material which was received by the AMC in 
December 2006, after the readjudication and preparation of 
the supplemental statement of the case.  Although the Board 
regrets further delay in completing proper appellate review, 
it is unfortunately necessary to once again remand this case 
based upon the recent material submitted by the veteran.

First, the Board notes that the veteran submitted a statement 
in support of his claim indicating "I am being treated for 
depression and constipation at the VA Clinic [on Belmont 
Ave.] (Youngstown, Ohio)."  The veteran also submitted 
paperwork indicating a desire to have records from this 
facility added to his claims file.  Depression and 
constipation are claimed symptoms of the veteran's service-
connected hypothyroidism and, thus, are relevant to the 
veteran's argument that he is entitled to a higher rating for 
this disability.  The most recent VA treatment records from 
Youngstown in the claims file are dated May 2004.  Thus, it 
appears that the veteran is currently receiving relevant 
treatment from a VA medical facility, and the associated 
treatment records are not in the claims file.  As such, the 
RO should obtain the more recent VA treatment records 
relevant to the veteran's hypothyroidism.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992) (which held that those 
records in the control of the Secretary (such as documents 
generated by VA) are considered to be constructively before 
the Board of Veterans' Appeals (Board) and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Additionally, the veteran submitted additional evidence in 
support of his claim, in the form of a lay statement from his 
employer regarding observations of the veteran's symptoms.  
The veteran made no indication that he was waiving his 
entitlement to review of this evidence by the RO.  Under the 
circumstances, the case must be returned to the RO for 
preliminary RO review of the new evidence.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all treatment related to the veteran's 
hypothyroidism from the VA Youngstown 
Clinic in Youngstown, Ohio, as dated from 
May 2004 to the present.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record, to include all additional 
evidence added to the claims file since 
the last supplemental statement of the 
case, and readjudicate the issues.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

